Title: From Abigail Smith Adams to Thomas Boylston Adams, 22 November 1801
From: Adams, Abigail Smith
To: Adams, Thomas Boylston



dear Thomas
Quincy Novbr 22 1801

I have received two Letters from you since I have written to you. one Your last was of the 2d of this Month. Mr. Malcomb I presume by his request to you, conceived that some unfavourable impressions had been made upon my mind respecting him; I recollect Mrs. Adamss telling me that she had received by her sister Nancy the Sum stated, but I believe she had not then received so accurate a Statement as the one inclosed to me by you, which I shall send on to her.
We have not any subject here, which woud occupies the public attention so much as the peace, between England and France. Like the Rod of Aron, it appears to have swallowd up all the smaller powers. We have great reason for thankfullness that our peace was first made; that we had not any thing to ceade, but one poor solitary ship, about which there has been as much clamour and grumbling, as tho it had been a province or a Kingdom; the peace has come rather unexpectedly to our Merchants, and a general Stagnation of buisness is the concequence together with a fall in the price of produce. Many long and gloomy faces, and our exclusive feds are much mortified at the Terms. Gen. Sedwicks masterly State paper about which he puffd such high praises, meaning Lord Grenvilles reply to Buonaparty, does not rank so high in the estimation of our junto at this period; nor the restoration of Royalty in France appears an an event so suddenly to take place as the Hammiltonians predicted 15 months ago. That the peace will be followd by many serious concequences to this Country I fully believe. The Helm of State will not be the more steadily steared for it, nor the feds more satisfied with the measures which will be pursued by this chief.
I sincerly rejoice that we are safe cottaged at Quincy.
Your annecdote respecting an old acquaintance, I could not refrain laughing at, tho really too serious in its concequences to be a subject of merriment. The Lady is one of natures sports. She ought to be considerd as insane, for no woman in the free use of her understanding coud conduct as she has always done, neither beloved, respected or esteemed. She must now descend to the grave with a load of Ignominy attachd to her Character, possessd once of a fine person, a keen wit, and a natural good understanding. She has tarnishd all these qualities by crimes for which she ought to suffer reproach and disgrace. I never met with just such an other woman. She appears to have taken a particuliar fancy to printers. J. W. Fenno was one of her former favorites and Rumour was not silent with respect to him. French manners have made too many prossilites.
Your Brother has not yet arrived. We are all well.
Yours affectionatly,
A A